Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 30, 2022 is acknowledged.  Claims 1-34, 36, 38-43, 47, 49, 51, 54-56, 58 and 61-64 are cancelled. Claim 35 is amended. Claims 35, 37, 44-46, 48, 50, 52-53, 57, 59-60 and 65-69 are pending in this application and under examination in this office action.
3.	Applicant’s arguments filed on June 30, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Priority
4. 	The priority for the flexible dosing regimens recited in claims 60 and 65-68 instant application is October 13, 2017.

Claim Rejections/Objections Withdrawn
5.	The rejection of claim 47 under 35 U.S.C. 102(a)(1) as being anticipated by clinal trial No. NCT01545076 as evidenced by the factsheet of Hizentra is moot because the claim is canceled.
Claim Rejections/Objections Maintained
In view of the amendment filed on June 30, 2022, the following rejections are maintained.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35, 37, 44-46, 48, 52-53, 57, 59 and 69 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by clinal trial No. NCT01545076 (NCT01545076) as evidenced by the factsheet of Hizentra. The rejection is maintained for the reasons made of record and the reason set forth below.
Claims 35, 37, 44-46, 48, 52-53, 57, 59 and 69 as amended are drawn to a method for treating chronic inflammatory demyelinating polyneuropathy (CIDP), comprising administering an immunoglobulin G (IgG) product to a patient in need thereof, wherein the IgG product is administered subcutaneously at a dose of 0.2 g/kg patient weight per week; and wherein the treatment results in an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment. 
On p. 6-7 of the response, Applicant acknowledges that NCT01545076 was first posted on March 6, 2012 but argues that NCT01545076 does not teach “the treatment results in an improvement in one or more of INCAT score……” because the results first posted on July 5, 2018 posted and the information posted on March 6, 2012 included only study record. Applicant further cites MPEP2131, Verdegaal Bros. v. Union Oil Co. of California in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, MPEP § 2112 (II), and MPEP § 2111.04, NCT01545076 does teach the claimed method because:
i. NCT01545076 teaches a method for treating chronic inflammatory demyelinating polyneuropathy (CIDP), comprising administering an immunoglobulin G (IgG) product to a patient in need thereof, wherein the IgG product (i.e. Hizentra) is administered subcutaneously at a dose of 0.2 g/kg patient weight per week, wherein 20% IgG liquid formulation of human normal Ig (200mg/ml) (see p. 4) for up to 25 weeks (i.e. at least 3 months) and an improvement in one or more of INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo, which meet the limitations recited in claims. 35, 37, 44-46, 48, 52-53, 57, 59 and 69 (p. 5-8).
ii. The limitation “wherein the treatment results in an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment” recited in claim 35 is an inherent result of administering an immunoglobulin G (IgG) product to a patient in need thereof as evidenced by the results of NCT01545076 (see p. ),  EuraCT Number 2011-003448-28 (EUCTR2011-003448-28-DE) (retrieved from the website: www.clinicaltrialsregister.eu/ctr-search/trial/2011-003448-28/results) (see p. 6-18), Hadden et al. (Ther. Adv. Neurol. Disord., 2015; 8:14-19. DOI:10.1177/1756285614563056), Koller et al. (see p. 1505, 2nd col.; J. Neurol. 2006; 253:1505-1506. DOI 10.1007/s00415-006-0258-0) or van Schaik et al. (p. 35, summary; p. 41, table 4; van Schaik et al., Lancet Neurol., 2018; 17:35-46. dx.doi.org/10.1016/S1474-4422(17)30378-2). In addition, the limitation in a wherein clause and simply expresses the intended result of administering an immunoglobulin G (IgG) product to a patient in need thereof. See MPEP § 2111.04. 
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),…..the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ” Id.< See MPEP § 2111.04.

iii. NCT01545076 also teaches that the IgG product is administered every week as in claim 37, over the course of 1-7 days  or one day as in claims 44-45, carried out for at least 3 months as in claim 46 (see p. 5-8). NCT01545076 also teaches the limitations recited in claims 48, 52-53, 57, 59 and 69 because the IgG product used in the method of NCT01545076 is Hizentra, which is the IgG product that is a liquid ready-for-use product and/or does not require reconstitution to liquid form prior to administration as in claim 48, has a concentration of 10-30% or 20% IgG as in claims 52-53, comprises a stabilizer that is an amino acid, including proline as in claims 57 and 69 and is derived from human plasma or a human plasma concentrate as in claim 59 as evidenced by the factsheet of Hizentra (see p 8, 10-11 and p 13). 
Thus, claims 35, 37, 44-46, 48, 52-53, 57, 59 and 69 are anticipated by clinal trial No. NCT01545076. Accordingly, the rejection of claims 35, 37, 44-46, 48, 52-53, 57, 59 and 69 under 35 U.S.C. 102(a)(1) as being anticipated by clinal trial No. NCT01545076 (NCT01545076) as evidenced by the factsheet of Hizentra is maintained.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50, 60 and 65-68 stand rejected under 35 U.S.C. 103 as being unpatentable over NCT01545076 in view of Markvardsen et al. (J. Neurol. sci. 2017; IDS Ref # 12), Clinical trial No. NCT02549170 (NCT02549170) (published Sep 15, 2015) and Teschner et al. (US9084743, issued on Jul 21, 2015, priority Sep 17, 2009). The rejection is maintained for the reasons made of record and the reason set forth below.
On p. 8-9 of the response, Applicant acknowledges that NCT01545076 disclosed a weekly dose of 0.2g/kg and Markvardsen teaches self-administering.  But Applicant argues that there is no motivation to combine the teaching of Markvardsen or select self-administering disclosed by Markvardsen with the teaching of NCT01545076 to arrive at the claimed invention because Markvardsen teaches a higher weekly dose (0.4g/kg body weight for 5 weeks) as compared to the dose of 0.2g/kg disclosed by NCT02549170 and the rejection is based on hindsight. Applicant further argues that NCT01545076 does not teach the claimed therapeutic outcomes and nor does NCT02549170. Applicant further cites Cocito et al. that teach in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because: 
i. For the reasons set forth above, NCT01545076 does teach the method recited in claims 35, 37, 44-46, 48, 52-53, 57, 59 and 69.
ii. The difference between claims 50, 60 and 65-68 and NCT01545076 is 
self-administering the IgG product as in claim 50, in a flexible dosing regimen to maintain the total weekly dose at a dose of 0.2 g/kg patient weight in claim 60, biweekly and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose multiplied by 3 as in claim 66, twice a week and the total weekly dose divided by 2 as in claim 67 or 2-7 times per week and total weekly dose as in claim 68. 
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Markvardsen is cited to support the limitations “self-administer” in claim 50, “in a flexible dosing regimen and weekly dose maintained at 0.2g/kg per week” in claim 60, “biweekly and the total weekly dose multiplied by 2” in claim 65. NCT02549170 is cited to support the limitations “in a flexible dosing regimen” in claim 60, “biweekly and the total weekly dose multiplied by 2” in claim 65, “every 3 weeks and the total weekly dose multiplied by 3” in claim 66, “twice a week and a dose of the total weekly dose divided by 2” in claim 67, “2-7 times per week and total weekly dose is  maintained” as in claim 68.
iii. Based on the Merriam Webster online dictionary, the definition of the limitation “biweekly” means either “every two weeks” or “twice a week”. Thus, the total weekly dose in claim 65 can be either 0.4g/kg/per week (i.e. twice a week and the total weekly dose multiplied by 2: 0.2g/kg/wk x2=0.4g/kg/wk) or 0.4/kg/every two weeks (i.e. every two weeks at a dose of 0.4g/kg). 
While NCT01545076 does not explicitly teach the limitation “self-administers the IgG product” as in claim 50, or the limitation “administered biweekly and the total weekly dose multiplied by 2, which is twice per week and the total dose is 0.4g/kg/week” as in claim 65, Markvardsen teaches these limitations and provide motivation and an expectation of success. Markvardsen teaches a method of treating patients with CIDP with human plasma immunoglobulin G (P-IgG)/Hizentra as a 20% solution, wherein the patient self-administers a pre-made/ready-to-use preparation subcutaneously at 0.1g/kg/per week for 6 months or about  0.4 g/kg/week (i.e., every 6-8 days) for 5 weeks or 0.2g/kg per week for 24 weeks and flexible dosing regimens including one dose every 1-4 weeks (see p. 21, 1st col., 3rd paragraph; p.22, 1st col., 5th paragraph; p.23, 2nd col., 3rd paragraph).
A person of ordinary skill in the art would have recognized that applying the known technique of self-administering, the known doses and the known flexible dosing regimens disclosed by Markvardsen to the method of NCT01545076 would have yielded the predictable result of treating CIDP and resulted in an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment. Self-administering an IgG product at a dose of 0.1g/kg per week, or a dose of 0.2g/kg per week for 24 weeks and flexible dosing regimens including one dose every 1-4 weeks regimens would treat CIDP and improve one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment, and increase patient’s satisfaction and patient compliance with recommended treatment regimens. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of self-administering, the known doses and the known flexible dosing regimens disclosed by Markvardsen to the method of NCT01545076 to treat CIDP and yield the predictable result of treating CIDP and an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment. 
iv. While NCT01545076 does not explicitly teach a flexible dosing regimen as in claim 60 or every two weeks at a dose of 0.4g/kg/every two weeks or every 3 weeks at a dose of 0.6g/kg/every 3 weeks as in claims 65-66, or twice a week at a dose of 0.1g/kg as in claim 67 or 2-7 times per week and total weekly dose of 0.2g/kg/ per week as in claim 68, Markvardsen, NCT02549170 and Teschner (US9084743) teach these limitations and provide motivation and an expectation of success. Markvardsen teaches 0.1g/kg/per week for 6 months or 0.2g/kg BW per week for 24 weeks and flexible dosing regimens including one dose every 1-4 weeks (see p. 21, 1st col., 3rd paragraph; p.23, 2nd col., 3rd paragraph). NCT02549170 teach a method of treating patients with CIDP using subcutaneous administration of IgG or IGIV in a flexible dosing regimen including every two, three or four weeks for 6 months and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose multiplied by 3 as in claim 66, twice a week and the total weekly dose divided by 2 as in claim 67 or 2-7 times per week and total weekly dose as in claim 68 (see p.2; p. 5-12) as evidenced by Teschner (US9084743). Teschner teach a method of treating patients with CIDP using subcutaneous administration of  IgG or IGIV at different doses including 100-200mg/kg/wk (i.e. 0.1-0.2g/kg/wk) as a single dose or divided into multiple doses given daily, weekly, once a week, every two, three or four weeks, which are different flexible dosing regimens including every two, three or four weeks for 6 months and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose multiplied by 3 as in claim 66, twice a week and the total weekly dose divided by 2 as in claim 67 or 2-7 times per week and total weekly dose as in claim 68 (see col. 4, line 11; col.22, lines18-40; col. 23, lines 8-21; col. 24, lines 1-28; col.46, lines 55-67; col. 47, line 66-col. 48, line 36; col. 54, lines 18-28; col. 50,lines 1-16; ).
A person of ordinary skill in the art would have recognized that applying the known technique of self-administering, the known doses and the known flexible dosing regimens disclosed by Markvardsen, NCT02549170 and Teschner to the method of NCT01545076 would have yielded the predictable result of treating CIDP and resulted in an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment. Self-administering an IgG product at a dose of 0.1g/kg per week, or a dose of 0.2g/kg per week for 24 weeks and flexible dosing regimens including one dose every 1-4 weeks regimens, every two, three or four weeks at a weekly dose of 0.2g/kg for 6 months would treat CIDP, improve one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment, and increase patient’s satisfaction and patient compliance with recommended treatment regimens. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of self-administering, the known doses and the known flexible dosing regimens disclosed by Markvardsen,NCT02549170 and Teschner to the method of NCT01545076 to treat CIDP and yield the predictable result of treating CIDP and an improvement in one or more INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment. 
v. Routine optimization of NCT01545076, Markvardsen, NCT02549170 and Teschner’s dosing regimens would have led to the claimed flexible dosing regimens including biweekly and the total weekly dose multiplied by 2, every 3 weeks and the total week dose multiplied by 3, twice a week and the total weekly dose divided by 2 or 2-7 times per week and total weekly dose because NCT01545076 teaches a method for treating CIDP by administering an IgG product (i.e. Hizentra) to a patient in need thereof, wherein the IgG product is administered subcutaneously at a dose of 0.2 g/kg patient weight per week for up to 25 weeks (i.e. at least 3 months) and also teaches an improvement in one or more of INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo treatment, while Markvardsen, NCT02549170 and Teschner teach self-administration and using different doses including 0.4g/kg/per week, 0.1g/kg/per week, 0.2g/kg/per week, and different flexible dosing regimens including twice a week and the total weekly dose multiplied by 2 (0.4g/kg/per week), one dose every 1-4 weeks regimens, or every two weeks and the total week dose multiplied by 2, every 3 weeks and the total week dose multiplied by 3, twice a week and the total weekly dose divided by 2 or 2-7 times per week and total weekly dose to treat CIDP. The person of ordinary skill in the art would have found it obvious to optimize the dosing regimens and flexible dosing regimens taught by NCT01545076, Markvardsen, NCT02549170 and Teschner because Markvardsen, NCT02549170 and Teschner teaches self-administration and different doses and different flexible dosing regimens including the claimed dosing regimens and that these different flexible dosing regiments treat CIDP and also teach how to optimize the flexible dosing regimens. 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”;“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.
Accordingly, the rejection of claims 50, 60 and 65-68 under 35 U.S.C. 103 as being unpatentable over NCT01545076 in view of Markvardsen, NCT02549170 and Teschner is maintained.



Conclusion

9.	NO CLAIM IS ALLOWED.




10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
October 27, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649